667 So.2d 882 (1996)
Mark R. TURNER, Appellant,
v.
STATE of Florida, Appellee.
No. 96-00102.
District Court of Appeal of Florida, Second District.
February 2, 1996.
PARKER, Judge.
Mark R. Turner appeals an "order denying" a motion for postconviction relief. We dismiss for lack of an appealable order.
On the face of Turner's motion, there is a handwritten margin note "Denied 11/2/95" followed by some symbol which appears to be initials. In Gibson v. State, 642 So.2d 43 (Fla. 2d DCA 1994), this court disapproved of the trial court's use of a rubber-stamped denial signed by a trial judge and entered on the face of the motion for postconviction relief. Here we have even less.
Although we assume that a trial judge denied Turner's motion, we are still without an appropriate order rendered in the trial court. Florida Rule of Appellate Procedure 9.020(g) defines rendition of an order as the filing of a judge's signed written order with the clerk of the trial court. As in Gibson, we dismiss this appeal with direction to the trial court to reconsider the motion and render an appropriate order susceptible of this court's review. If the trial court again summarily denies the motion, it must attach such portion of the record that conclusively refutes Turner's allegations. See Weems v. State, 627 So.2d 575 (Fla. 2d DCA 1993).
Appeal dismissed; remanded with directions.
FRANK, A.C.J., and LAZZARA, J., concur.